Mr. Justice Hand delivered the opinion of the court: We think it clear that the trial court did not err in dissolving the temporary injunction and dismissing the bill for want of equity, as it is well settled that the title to a public office and the right to exercise its functions cannot be determined by a court of chancery unless express authority so to do is conferred upon the court by statute, the remedy being in a court of law. (Delahanty v. Warner, 75 Ill. 185; Sheridan v. Colvin, 78 id. 237; Fletcher v. Tuttle, 151 id. 41; Heffran v. Hutchins, 160 id. 550; Ex parte Sawyer, 124 U. S. 200; White v. Berry, 171 id. 366.) In Delahanty v. Warner, supra, the appellant alleged in his bill that he had been unlawfully removed from his office as street commissioner by the aldermen and mayor of the city of Peoria, and sought to enjoin the appointment of a successor and the municipal officers from interfering with him in the discharge of his duty as street commissioner. The chancellor dismissed the bill. This court, in affirming the decree, said (p. 186): “If he was not properly removed, and a successor cannot therefore be lawfully appointed, the question can be settled by quo warranto against the person claiming to be his successor in office.” In Sheridan v. Colvin, supra, the language of Mr. High in his work on Injunctions is quoted with approval, where it is said: “A court of equity is not a proper tribunal for determining disputed questions concerning the appointment of public officers or their right to hold office, such questions being purely of a legal nature, and cognizable only by courts of law.” In Ex parte Sawyer, supra, it is said: “A court of equity has no jurisdiction over the appointment and removal of public officers, whether the power of removal is vested, as well as that of appointment, in executive or administrative boards or officers or is entrusted to a judicial tribunal. The jurisdiction to determine the title to a public office belongs exclusively to the courts of law, and is exercised either by certiorari, error or appeal, or by mandamus, prohibition, quo warranto, or information in the nature of a writ of quo warranto, according to the circumstances of the case and the mode of procedure established by the common law or by statute.” And in White v. Berry, supra, it was held the removal of a United States gauger by an internal revenue collector for political and partisan purposes, in violation of the Civil Service act, could not be restrained by a court of the United States sitting in equity, the remedy being at law. It is elementary that the subject matter of all chancery jurisdiction is property and the maintenance of civil rig'hts, and that matters of a political character do not come within its jurisdiction. (Sheridan v. Colvin, supra.) The contention that the Illinois State Reformatory is a charitable trust, and that therefore a court of chancery has jurisdiction in this case, is without force. It is a penal institution, (People v. State Reformatory, 148 Ill. 413,) and the position therein of physician is an office, and a court of-chancery has no greater power to determine the title to such office than the title to any«other public office. The judgment of the Appellate Court will be affirmed. Judgment affirmed.